. . . .




                       . ..A...




OFFICE   OF THE   ATTORNEY          GENERAL   OF   TEXAS
                     AUSTIN
                                                                     424
                                                                           -   ’




fsso r essr
          lo o r ~sa l~a * insludo& tar the ffrsb
                      wara                           Ci.w.     Ths
brlsnoo of tts Aot CIS sebrtsntisl1~   tBo   sum   sS ktorS.
Konorsble @sore FL ShoBDoIPd,Paa                    )


       tX'OB 8 10881     WOOt      01 10081       l@OOO~.    m
       ls~o1.1 s~wW         l      owed heroin          1s wont
       my      permA,   wk*tbor 0 n8akr             0) 0 tin      or
       888oolotlan,or se np~soatstivo    or ow
       ~1 .~0  *O
               , Uf lXWOi6     8UpOXTiShS in
       w  8XOOUtim  lOpOOit~, 0th.F thOn Of R8
       o ftio oet
                r rooklo np o ny
                               o ctu tk oba8~asso


       lupet1lm tax &run              impam       8hdlk      reqld?ed
                                 udor      this     Mbdlvl81oa.



                (91   othu aeu@ao wore 08 followol




                (0) "SpooY .Qen~s' or      OP larw~aoo                  wdmpaly
ns   insarts       into oh6 188 SOT thr rwtlao.
                                          rs
            the orptilo~ or tltlo of the Aot me48,                      IS 80
tar 08 portlnsa$ kere, 08 tollOUst
             l& AOo Btso nd               subsostlons b, 6, 7, 8& 9. &
       l.2, 15, 23 . . . .                h?clrlo       7047 . . . .
                3ootlon 55,     Artlcla      ) or OUTCoartStutlon res4s
am t0110w0t
            *No bill, (uoogt pnsrsl spproprlstlcm
       billr, *hiob my edram t&S VS?%~s crb;ar48
                                                                                                   42G




      64 lSOOUt8,  ?o? on& oLL lootmat oi ~1.h
      WllWw Om 0 t’O@ O%Od)    Oh & $lOAtOiA tOTO
      then om wb r8Ot, rhish Sh8&1 k SX9PO8S.d
      iA   it8 title.          But   11 ury rubjoot                 rhol.!    be
      Oa b r r .
               in
                0WA
                  ~ lOt,                 lhieh     ShSll.      ROt     bS OX-
      -88Sb       h     6&O titb,          MtOk SOt          8hOtl k Void
      only u W ooauok  Sltoroof,*                           rhellrwti         k
      a 0lfp r wlssa .”
               It 18 8ootondSd that                the      title      tS 8.8.          251 SbW8
la 4ofootlto     on4 riolotlvB            ai a*atiQm 35, Art1030 ) ol ow
coD8tltotlon.         aho qorotia          %A\
               Wmtbor     the    title       to    the      Amand8tory            Aot
       (%s. 251 8bOlO) 18 SUffiaSIt   t0 •~OU t&0
       aodaoat   of maboootloa lob of ArC1elo w&7,
       Oki* $WOVidSB fO8 ilA @SSS$StiOA tSX OSlt
       epaa ~aoaals    at8 of tin W    mmta~ 1p1
       sarARs, oos~on r 00,          to    oovolP Cnorrl               qpato
       o r lnry 1Aoux0Ra0 OaPpaR~, sne Ngwalsl rgoato
       a ?everlAry ur o Ml0a @ Da nY?




             Tbo parposo of ~%otlon 35, irtielo  3 OS our
Constl*utioR    cm4 siallm  oosrtltutloaol  prov10toa. lln-
UBore, is nil lxp~ossod in t%als~'a 'Coastlt~tlelaalLid-
tSbious*,  vu&am 1, pega 300 (li&hth 24ltloe~c
               sM~st,     to    prevent           %0d&S-p~4~~                OF
       'l~-rOl3.i~'        1O~SiStiOAf  #84d,    to FW
       vent Surpriu        or fr*uO ulpoe tb* IcgislsWrs
       by ~#a88 of        ~iStOru            ;A     birl8      Oi otinioh
       the tltlrs  *a uo 1litlJsation. SD4 whleb
       d&t    them
                 Pozw k ot~rlookwl s&3 am-
       1S8tiy Wd MAiAtAAtbA8~1~ 8t3A$+tAd;  WI6
      shlrd, to iotrly        lpprloo oh. $ooplo, th?oo(h
      luoh pablhotlaa         ot lo&&tin     proooodl~
      so Lo uauolly        mdo    of the   subJests     OS &o&o-
      lotios     ehot ore boLk# oami6oroA,            la ordor
      #a8 UJO~ n7 h a m l o jwr%uait~     ot kl
      hoor(l %horwa, by poalt ! on 6~ ot&rrloo,             "fr
      8hog shall10 4oolm.*
          fo r Tuo s la o o oto th ea u1 r0
                                          t?o o ~,
                                                 so *o lto tlo a o
la 39 TQXOOJur .p *n.

               X? ~0~wo- oo,t~*
                         .      rue *a            80 llkml ooaotmA~t100
                                                            _.




               App;lrlsa   tsooo priaolplro    to our -tio$oot        ll*uetLtm,
m kliwe            to the om~4oCorysot lno~ftiolent
          the tliolr                               to
lovr a validooou.~8loatix upon ray persow not *,~nerrl
lgontr OS tin      aad auino      iaruranoo 809mka;or~~, 'for the ?ollor-
14 ?ooeolloI


            The $lUo to the lnadrtory loO is ooplodlbare
T h a pto r 0io
              ofntb omadotorr   00r8h lo l
                                         h~~lleo to maan
                   ia mtr r l
                            aewoap
                              oo
                           tegeLdk
                                a  lo ,u;S~~~~
                                  0 0onJJot ntu        to the title     Of
                            0:; it lto tits*    woo Ire04laout@to
                           bstoatita metter,    u lug686ted b Qfbooa
1. Irtono8t,   oaprr, k00u00 the Sri imr cot (Artlo 1:0 7Ob7,
Jr.Q.JJ., 1925) mo olo p lotr
                           4 a tie ll ootiool TQr&la& Qf krti-
010 7355 ot we Ro?lOo4 3s8ttioo ot 1911.                 3i.aoob&b Q?
E0no~eblo ckorp            R. Sboppor4, Pee                6



th4u    Art10100 r9gau la Ro+ioeI ~totutoo, l$ 880 not
soo*ooer~ fo r lltbor OS 8hoa $0 kro l 8L810, ba8 18 f.4
ll~lflornt    that AtOirle 7355 (l911) lldto the prloo
lt~tutoo        to tbo oubfoat       of *fin          end marina              lrmwmoo               em-
pmi.0".          X8 88~08        bo mid,        Uaorraton,           that          the       now rub.
ltontlvo oottu   am88lRo6 ln 8In ~ondotor~                                    008 lo lr p r *r r *d
llth uls8thtltlo~    02th ea mo a dmnt
                                     o r the                                  o mmUo 4008.
                  4 ,)wm~t
                  xa Su8horleaQ 1. n@ozQor ~ur~00                                    261 9.x.
b@,      the tru        8.08 to to lg)&ioi            i8 loooo of i&lo ohareator
is se14     to    bat
                  *woo     tie    tit10     fairly        &to     aotloo            by
          ltr noltala, to 011 p a to o l
                                       aonooraod,
                                         o                                          of
          t&o    qob~oot-aett~r        of    the not?”
          %o 001 UOuld lOFiObtO~~ rontoad tJibr*                                     t&o       title
in quort1on /II@ notloo to ulpoo not l (ronore            d                              8     08
0 fire     en4 merlao lsrummo                ooa:eay.~
                                         Xo~oolelly r 1 tbir
trim vima u* euulaqr     met no lttrcpt he4 been -de    irae
1911 to 1931. 80 le7y 84 oooul;etlw   tar upon *gents of la-
o wa wo loaponior   other than ‘fir8 8Ad artfne io.8aamoo
ooEpanloo~.


                  18 OUT 0pini0~          th0   ~600       dwi0ult                 gum4083          f0
Wh0th6r th@'wAW?r0nt i8 (Ior64D0t0 tk0 eubjoot metter d
the ema4.4 lot ‘is ray Qoyro’.     tbo win oubJoot wEtor
oi the orl&ml   80% we8 en moupatloa   6er upoa genenZ
egaata of fire           lrsd msrtno      ~wurrnoo             owapralor.             %(I8 tbero
l ruifioiontly           oloeo oomwotlon             in    clubfoot         wttu        betwan
tbo Orl&aal sot rod tbo omdlotory set, d&oh                                          embrewed
p no r a llJLQ
             l~olrl  l4onbr of        laruraneo oompenf, to
luotola the rarndJI*at~ *o tblaF not,     Our oplalw would
bo dlfieront         1f t!ao tit10        te tka Ol’i4i401 rot                      lu~ol+oa
the mbjoot    of lnsurenoo a~eatr    (~sarnlly,   ea4 the booCy
oi the Aot woo llmitol to *fir,      rad aotlao   iwuronoo   oom-
  la lo a *,
          but  nlooo  thore no   mo tltlo    to the ori4lnrl A6t
t lt lppoetfnq 10 8 nvlrod     l4ltloa 0r the rtrtutor),     ead
the rubjoot   math? of Ohs prior lot8 wra ohraged a84 llrltod
to     *tin,OP Q ur io a         insur ea l       om nl 8. b                  l     oh trvlsl            n
v,,-M np o lle~
             to la ,th&tt.                            ~:o *f*lo
                                                              0ui
                                                                1th e*m~~~dr y
Eoaonblo   000*60 B. 8hoppnrA, PaA@7


lo t lr o no tlu?floloOtly86attootb6 4th tbo lolO 8obje68
utter   OS the rusaAoA 888 to ouotoln the raadmmto.

              8abooatloa 23 d the   oaoaAotor~ sot in quootion
was IlolA rold la 2x puts  Tfmor,   55 S.W. (2A) 833, koouoo
lt oontolfiada o ulubote~tl7o orttar a08 ~rmano or pertlaont
to that eonk1~~04 In oaboootlon 2) of ArtloIe 7047, en6
r&glctioo        upoa 8 l~b~oot not lx p r o o oino the
                                                    A ooptloa
             Thor0 the loboootioA  of the oaaLAo$ory wt   redo
00 roier*&o to lOythloA 0outOiorA l0 the O?lgl001 ltJ~**t1 0U,
MA woo lo a6 war (0X’Rm0 to lnythlnA lontoiaoA b ouah rb
lootlon, bat rolrtod to on entirely diffuont lobjoot utter.
I$ prooan$o l ltron$ar foatuml oltdrtloa    then ~8 hove hero,
bt lt lo labsitto4 that thloproooA~at      lo vorr ~?ouoofto,
if a08 4ontroUlng.

                                           ToPro very   truly